F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 17 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 97-4089
                                                   (D.C. No. 96-CR-123-01S)
    PAULIASI T. VAINUKU, also known                        (D. Utah)
    as Paul Toni,

                Defendant-Appellant.




                            ORDER AND JUDGMENT *



Before BRORBY, BARRETT, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Pauliasi T. Vainuku pled guilty to six counts of bank robbery, as

principal and aider and abettor, in violation of 18 U.S.C. § 2113(a) and 18 U.S.C.

§ 2. Based on a criminal history category of IV and an offense level of 25, the

district court determined the appropriate sentencing range under the United States

Sentencing Guidelines was 84 to 105 months. The court sentenced defendant to

84 months’ imprisonment, three years’ supervised release, and a special

assessment of $600. Defendant appeals his sentence, contending that the district

court erred in not grouping the six convictions under U.S.S.G. § 3D1.2, and that

his sentence is grossly disproportionate to that imposed on his codefendant for

allegedly the same conduct. 1

      Part D of Chapter 3 of the sentencing guidelines provides rules for

determining a single offense level covering all counts of which a defendant is

convicted. The procedures allow the grouping of closely related counts, see

U.S.S.G. § 3D1.1, and § 3D1.2 states that “[a]ll counts involving substantially the




1
       In his statement of issues, defendant couches his claims in terms of general
constitutional, due process and equal protection violations, but his arguments are
based solely on application of the sentencing guidelines. We consider any
constitutional arguments waived. See United States v. Hardwell, 80 F.3d 1471,
1492 (10th Cir.) (issue waived when party fails “to make any argument or cite any
authority to support his assertion”), reh’g granted in part on other grounds, 88
F.3d 897 (10th Cir. 1996).

                                        -2-
same harm shall be grouped together into a single Group.” 2 Defendant contends

that all six of his bank robbery convictions should have been combined into one

group because they all involved financial institutions and the aggregate amount

stolen was more than $10,000 but less than $50,000. We review the district

court’s interpretation of the sentencing guidelines de novo, see United States v.

Janusz, 135 F.3d 1319, 1324 (10th Cir. 1998), and conclude that the court did not

err by not grouping the six convictions together. Although § 3D1.2(d) does

provide for grouping of counts “[w]hen the offense level is determined largely on

the total amount of harm or loss,” and the offense level for robbery does consider

the amount of loss to some extent, see § 2B3.1(b)(6), robbery is specifically

excluded from grouping under § 3D1.2(d). See also § 3D1.2 Application Note 6.

         Defendant also contends that the district court erred by not departing

downwardly, or failing to explain why it did not do so, to make his sentence more

proportionate to that of his cousin and codefendant, Ikale Vainuku, who received

a sentence of 41 months. Defendant contends that his conduct and culpability

were not so different from Ikale’s as to warrant a sentence more than twice as

long as Ikale’s. “[W]hen a sentence is within a guideline range and is not

imposed in violation of law, or as a result of an incorrect application of the



2
         We use the 1995 edition of the sentencing guidelines, as did the district
court.

                                           -3-
guidelines, then the district court’s refusal to exercise its discretion to depart

downward from the guideline range is not appealable.” United States v. Lloyd, 13

F.3d 1450, 1454 (10th Cir. 1994) (quotation omitted) (alteration in original). The

district court imposed a sentence at the low end of the guideline range. We do

not understand defendant to be contending that the sentence was based on an

incorrect application of the law or guidelines, but only that the court should have

exercised its discretion to depart downwardly. That issue is not appealable. 3

      AFFIRMED.



                                                      Entered for the Court



                                                      James E. Barrett
                                                      Senior Circuit Judge




3
       We also note that the disparity in the sentences here is explicable by the
facts in the record. See United States v. Garza, 1 F.3d 1098, 1101 (10th Cir.
1993). Defendant pled guilty to six counts of bank robbery, while Ikale pled
guilty to only two. Moreover, defendant had a higher criminal history category.

                                           -4-